871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ronald H. WHITLEY, Appellantv.UNIVERSITY OF the DISTRICT OF COLUMBIA, et al.
No. 88-7100.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1989.

Before MIKVA, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's judgment in favor of appellee be affirmed for the reasons stated in the district court's memorandum opinion filed January 28, 1988.  It is


3
FURTHER ORDERED and ADJUDGED that the district court's denial of the motion for new trial be affirmed for the reasons stated in the district court's March 1, 1988 order.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.